MOTION FOR REHEARING.
BLAND, P. J.
In Rhode Island v. Massachusetts, 12 Pet. 651, jurisdiction of a court is said to be “the power to hear and determine the subject-matter in controversies between parties to the suit, to adjudicate or exercise any judicial power over them.”
In Adams v. Cowles, 95 Mo. 501, and Brown v. Woody, 64 Mo. 547, our supreme court says, that “the question of jurisdiction is one which must be tried by the whole record.” Because the statute (R. S. 1889, sec. 6288) confers on'the circuit court jurisdiction to revive a transcript judgment, it does not follow that the court had the jurisdictional power to revive the judgment in this cause. The power conferred by the statute is dormant until it is put in force by the issuance of the writ designated by the statute to call it into activity. The suing out of a writ of scire facias while not the beginning of a new suit, is nevertheless a suit. The suit is to revive and continue the lien of a final judgment theretofore rendered between the same parties, and must be based upon some declaration in the writ to revive, which will quicken the *150statute (section 6288, supra), and authorize the court to exercise the jurisdictional power thereby conferred. The only mode known to the law by which this can be done, is by the writ of scire f-acias. If an attempt is made to call into exercise this statutory power by some other means, as by an ordinary summons, the attempt must prove abortive, and a judgment rendered on such a proceeding, would be of no more validity than a judgment rendered on a petition which failed to state any cause of action. Tested by this rule the judgments of revival as shown by the record are nullities. The motion for rehearing will be overruled.
Judge Bond concurs; Judge Biggs dissents.